Citation Nr: 1620963	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  07-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 
 
2.  Entitlement to service connection for arterial hypertension, to include as secondary to exposure to herbicides and/or as secondary to diabetes mellitus Type II or an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from June 1969 to June 1971.  His medals, decorations, and awards include the Bronze Star Medal and a Combat Infantryman Badge.  He also served 22 years in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board remanded the case for further development in April 2012.  

In a March 2013 decision, the Board denied service connection for an acquired psychiatric disorder (to include PTSD and depressive disorder), diabetes mellitus, and hypertension.  Thereafter, the Veteran appealed the portion of the decision that denied service connection for a psychiatric disorder and hypertension to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2014 Memorandum Decision, the Court vacated the March 2013 decision with respect to the denial of service connection for psychiatric disorder and hypertension.  The Memorandum Decision also noted that the Veteran did not challenge the determination in the March 2013 decision with respect to the denial of service connection for diabetes mellitus.

In October 2014, the Board remanded the claim for additional development.  The claim has been returned to the Board for adjudication.

With regard to representation, the Veteran was unrepresented at the time of the March 2013 Board decision and was represented by a private attorney, Kathy A. Lieberman, before the Court. However, there is no VA Form 21-22 (Appointment of Individual as Claimant's Representative) in favor of Ms. Lieberman in the claims file and representation before the Court does not carry over to the Board.  As such, the Veteran is currently pro se in his appeal.
This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VA examination is inadequate where a VA examiner ignores a veteran's lay statements of an injury/event during service, unless the Board expressly finds that no such injury/event occurred.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

At the outset, the Board notes that he Veteran is in receipt of the Bronze Star Medal and a Combat Infantryman Badge.  He has alleged, repeatedly through various statements, that he suffers from an acquired psychiatric disorder related to experiences while serving in Vietnam.  Specifically, he has contended that while in Vietnam, he was involved in combat and would witness numerous times where fellow servicemebers would go out to the field and get killed.  This, he has argued, caused him stress.  Considering that the record shows the Veteran served in the Republic of Vietnam, and considering his decorations, the Board finds, as it did in the October 2014 remand, that his claimed stressors are consistent with the nature of his service and the stressors are accepted as fact.

In the October 2014 remand, the Board requested that the Veteran be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder he may currently have.  The October 2014 remand was a result of Court's March 2013 Memorandum Decision.  The Board noted that the Court found that the Board erred in its March 2013 decision in finding that the record did not contain a current diagnosis of PTSD that complied with the DSM-IV.  The Board also erred in failing to consider and discuss VA treatment notes from June, October, and December 2007 indicating that the Veteran's depression and anxiety were "related to experiences in [Vietnam.]"  The Court also found that the Board erred in finding that VA had satisfied its duties to notify and assist because VA did not provide the Veteran with adequate notice of the amendments to 38 C.F.R. § 3.304(f) in accordance with the April 2012 Board remand order, did not attempt to obtain private medical records from Dr. M.V.L., and did not provide an adequate VA psychiatric examination in May 2012. 

Specifically, with regard to whether the Veteran has a current diagnosis of PTSD that complies with the DSM-IV, the Board noted that the Court wrote that the record contained numerous PTSD diagnoses made by mental health professionals, many of which expressly cite the DSM-IV.  Specifically, in September 2005 there was an "initial DSM-IV diagnosis" of PTSD made by a VA clinical social worker.  In June 2006 a PTSD diagnosis was made by Dr. M.V.L.  In March 2007 "Diagnosis (DSM III or IV)" of PTSD was made by Dr. M.V.L.  And, in April 2007 an "initial DSM-IV diagnosis" of PTSD was made by a VA psychologist.  The only reason that the Board gave for rejecting September 2005 and June 2006 PTSD diagnoses was that they were not accompanied by "actual recordation of test results or indications that the DSM-IV criteria were in fact[] applied and met."  However, the Court noted that the Board did not acknowledge that the September 2005 diagnosis explicitly referenced the DSM-IV, nor did it explain why the presumption that those diagnoses were rendered in accordance with the DSM-IV did not apply.  See Cohen v. Brown, 10 Vet.App. 128, 140 (1997).  Moreover, the Board appeared to overlook March and April 2007 PTSD diagnoses, both of which referenced the DSM-IV.

In compliance with the Court mandate, the Board remanded the issue for a VA examination.  The Board requested that after an examination of the Veteran, the VA examiner "identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. . . If PTSD is diagnosed, the VA examiner should specifically state the stressor or stressors upon which such diagnosis is based and whether such stressor or stressors are related to the Veteran's fear of hostile military or terrorist activity during service. . . For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service. . . . In offering any opinion, the examiner should consider the numerous PTSD diagnoses made by mental health professionals, many of which expressly cite the DSM-IV.  Specifically, September 2005 and April 2007 VA records as well as June 2006 and March 2007 private records from Dr. M.V.L.  The examiner should also consider and discuss VA treatment notes from June, October, and December 2007 indicating that the Veteran's depression and anxiety are "related to experiences in [Vietnam.]""  The examiner was asked to provide a rationale for any opinion rendered.

The Veteran was afforded a VA examination in April 2015.  At the time, the examiner found the Veteran did not meet a diagnosis of PTSD, but rendered a diagnosis of major depressive disorder.  In regards to a diagnosis of PTSD, the examiner stated that the Veteran did not meet criterions C and D, and therefore a diagnosis of PTSD was not established.  In regards to the etiology of the diagnosed major depressive disorder, the examiner opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  As a rationale, the examiner restated the medical findings of records pertaining to the multiple psychiatric treatments and diagnoses throughout the years noting the various instances where no stressors were noted on Axis IV of the diagnosis.  

After a review of the April 2015 medical opinion, the Board finds that the same is inadequate for appellate review for several reasons.  Indeed, as to the diagnosis of PTSD, the examiner noted that the Veteran did not meet criterions C and D.  However, in the body of the examination report, the examiner noted, under criterion D, "[m]arkedly diminished interest or participation in significant activities."  Therefore, it would appear that there is an inconsistency within the examination report and the basis of her finding that the Veteran does not meet the diagnosis of PTSD is based on an inaccurate factual premise.  Moreover, as to the etiology opinion provided, the examiner did not discuss the Veteran's lay assertions of combat stressors, and significantly, did not acknowledge that these stressors had been accepted based on the nature of the Veteran's service.  Indeed, the examiner seemed more focused on restating the prior medical findings of record and the various diagnoses.  Moreover, the examiner appears to be placing a lot of weight on the absence of noted stressors in various treatment records where either PTSD or major depressive disorder is noted.  However, many of the records that fail to note stressors were follow ups from initial treatment where the claimed service stressors had been noted.  It is unclear to the Board why the stressors need to be restated in every follow up treatment once they have been established and/or the significance of the absence of a notation of a stressor in the diagnosis.  The examiner, while noting the absence of stressors in Axis IV, did not explain why this was significant or determinative.  

Further, to the extent that the examiner was asked to discuss the prior medical findings, the Board finds that the examiner did not fully accomplish this.  Indeed, and as noted, the examiner primarily restated the prior findings and did not discuss why her opinion deferred from the prior findings and/or opinions.  

Therefore, for the reasons stated above, the Board finds that a new VA medical opinion is needed prior to deciding the claim.

As to the claim for service connection for hypertension, the Veteran has argued, in part, that his hypertension has been caused or aggravated by his acquired psychiatric disorder.  Therefore, the issue is inextricably intertwined with the issue being remanded herein and the Board will defer deciding this issue until the requested development below is completed.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the file to the examiner who conducted the April 2015 psychiatric examination and request that an addendum opinion be provided as to the nature and etiology of any diagnosed psychiatric disability.  It is stressed that the Veteran's combat stressors have been accepted as fact and should be discussed in any findings and opinions provided.

a) In regards to PTSD, the examiner must reconcile her finding that the Veteran did not meet the requirements for a PTSD diagnosis based on him not meeting criterions C and D, when indeed she had entered findings under criterion D in the examination report.  If the examiner finds that the Veteran does not meet the requirements for a PTSD diagnosis based on the absence of a single criterion, the examiner must provide a detailed explanation as to why the absence of a single criterion is determinative of the diagnosis.  Additionally, if the examiner finds the Veteran does not have PTSD, the examiner must discuss in detail why her findings differ from the diagnosis of other mental health professionals who diagnosed PTSD in the past.  It is noted that the fact that a diagnosis was rendered by a psychologist rather than a psychiatrist does not in and of itself make that diagnosis inadequate or less reliable.  

b) If PTSD is diagnosed, the VA examiner must specifically state the stressor or stressors upon which such diagnosis is based and whether such stressor or stressors are related to the Veteran's fear of hostile military or terrorist activity during service.  Again, it is noted that the Veteran is in receipt of a Combat Infantryman Badge so his claimed combat stressors are accepted. 

c)  As to the currently diagnosed major depressive disorder, the examiner must offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his conceded stressors of combat experience in Vietnam.

The examiner must specifically consider and discuss the numerous PTSD diagnoses made by mental health professionals, many of which expressly cite the DSM-IV.  Specifically, September 2005 and April 2007 VA records as well as June 2006 and March 2007 private records from Dr. M.V.L.  The examiner should also consider and discuss VA treatment notes from June, October, and December 2007 indicating that the Veteran's depression and anxiety are "related to experiences in [Vietnam.]"  The examiner is advised that simply restating the many medical findings does not equate to a discussion of the same.  The examiner should discuss the importance of the absence of noted stressors under Axis IV even after stressors have been previously noted.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the issues on appeal, to include service connection for hypertension and an acquired psychiatric disorder, must be readjudicated based on the entirety of the evidence.  If the issues remain denied, the Veteran must be issued a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

